Name: Commission Regulation (EEC) No 1087/81 of 15 April 1981 on the sale by tendering procedure of boned beef held by certain intervention agencies and intended for export, and amending Regulation (EEC) No 1687/76
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 113/6 Official Journal of the European Communities 25. 4. 81 COMMISSION REGULATION (EEC) No 1087/81 of 15 April 1981 on the sale by tendering procedure of boned beef held by certain intervention agencies and intended for export, and amending Regulation (EEC) No 1687/76 No 754/76 (5) ; whereas it is necessary in consequence to lay down that, in the case of such re-import, an amount equal to the security be paid, and that this amount must be treated, pursuant to Article 2 of Council Regulation (EEC) No 352/78 (6), in the same manner as a security which has been forfeited ; Whereas, since the meat in question is intended for export, it should be subjected to the inspection provided for by Commission Regulation (EEC) No 1687/76 (7), as last amended by Regulation (EEC) No 985/81 (8) ; Whereas Commission Regulation (EEC) No 2730/79 (9), as last amended by Regulation (EEC) No 3476/80 ( 10), fixed the time limit for providing proof of export ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas the French and Irish intervention agencies are holding substantial stock of boned intervention meat ; whereas an extension of the period of storage for the meat should be avoided on account of the ensuing high costs ; whereas outlets exist in certain non-member countries for the products in question ; Whereas the conditions for release from storage provided for in Article 1 ( 1 ) (e) of Council Regulation (EEC) No 98/69 (2), as amended by Regulation (EEC) No 429/77 (3 ), are fulfilled ; Whereas it is advisable to make use of the tendering procedure provided for by Commission Regulation (EEC) No 2173/79 (4), in order to obtain the best possible prices ; Whereas the Agreements between the Community and the Swiss Confederation and the Republic of Austria on the application of the rules on Community transit make it possible to issue Community transit documents in Switzerland and Austria ; whereas meat which is exported to those countries or which has to cross those countries in order to reach the country of destination must be subject to specific measures to avoid its being re-imported as a Community product ; Whereas meat thus exported is in a situation compar ­ able to that of meat which has qualified for an export refund ; whereas, therefore, such meat cannot be re-imported into the Community in the manner defined in Article 3 ( 1 ) of Council Regulation (EEC) HAS ADOPTED THIS REGULATION : Article 1 1 . Boned beef held by the French and Irish inter ­ vention agencies and intended for export shall be sold . This meat shall have been placed in storage before 1 September 1980 in the case of France and before 1 October 1980 in the case of Ireland. 2. The products referred to in paragraph 1 must be exported within five months from the date of the communication provided for in Article 1 1 of Regula ­ tion (EEC) No 2173/79 . 3 . Subject to the provisions of this Regulation , the sale shall take place in accordance with the provisions of Regulation (EEC) No 2173/79, and in particular Articles 8 to 12 thereof, and of Regulation (EEC) No 1687/76 . (!) OJ No L 148, 28 . 6 . 1968 , p . 24 . (2) OJ No L 14, 21 . 1 . 1969, p . 2. (5 ) OJ No L 89, 2. 4. 1976, p . 1 . (&lt;&gt;) OJ No L 50, 22. 2. 1978 , p . 1 . (7) OJ No L 190, 14 . 7. 1976, p . 1 . (8) OJ No L 99, 10 . 4 . 1981 , p . 38 . O OJ No L 317, 12. 12. 1979, p . 1 .(3) OJ No L 61 , 5 . 3 . 1977, p . 18 . (&lt;) OJ No L 251 , 5 . 10 . 1979, p . 12. ( 10) OJ No L 363, 31 . 12. 1980, p . 71 . 25 . 4. 81 Official Journal of the European Communities No L 113/7 4. Notwithstanding Articles 6 and 7 of Regulation (EEC) No 2173/79, this Regulation shall constitute a notice of invitation to tender. 5 . The technical specifications are given in Annex I. The qualities and quantities of the products offered for sale and the places of storage are given in Annexes II and III . Further details may be obtained from the intervention agencies whose addresses are given in Annex IV. 6. Only tenders which reach those intervention agencies not later than 12 noon, Brussels time, on 18 May 1981 will be considered. 1687/76, evidence is provided that the meat has been imported into a third country, unless it is lost in transit as a result of force majeure. The said evidence shall be the same as in respect of export refunds . (b) The provisions of Article 2 ( 1 ) (b) of Regulation (EEC) No 754/76 shall be deemed to have been satisfied when the customs export formalities in respect of the meat have been completed. If the provisions of Article 2 (2) of that Regulation apply, an amount equal to the security referred to in Article 2 of this Regulation must be paid. This amount shall be treated as a forfeited security for the purpose of Article 2 of Regulation (EEC) No 352/78 .Article 2 Article 41 . Notwithstanding Article 15 ( 1 ) of Regulation (EEC) No 2173/79, the security is hereby fixed at 200 ECU per 100 kg. 2. The security referred to in paragraph 1 shall be released when the proof provided for in Article 12 of Regulation (EEC) No 1687/76 is submitted . 3 . The said proof shall be submitted within the time limit laid down in Article 31 of Regulation (EEC) No 2730/79 . Regulation (EEC) No 1687/76 is hereby amended as follows : In Part I of the Annex, 'Products to be exported in the same state as that in which they were when removed from intervention stock', the following item 28 and footnote (28) are added : '28 . Commission Regulation (EEC) No 1087/81 of 15 April 1981 laying down detailed rules on the sale by tendering procedure of boned beef held by certain intervention agencies and intended for export (28). Article 3 (28) OJ No L 113 , 25 . 4 . 1981 , p . 6. In cases where no refund is granted on the meat referred to in Article 1 ( 1 ) : (a) If the country of destination is Switzerland or Austria or if the meat must pass through either of these countries to reach its destination , the secu ­ rity referred to in Article 2 of this Regulation shall not be released until , in addition to the proof required by Article 12 of Regulation (EEC) No Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 April 1981 . For the Commission Poul DALSAGER Member of the Commission No L 113/8 Official Journal of the European Communities 25. 4. 81 ANNEX I TECHNICAL SPECIFICATIONS OF THE MERCHANDISE A. FOR FRANCE 1 . Forequarter meat Meat from boned forequarters cut at the fifth rib with caparaÃ §on . (a) Packaging : The cut comprises four types of products packaged separately :  'A cartons  collier  basses cotes  'B cartons  Ã ©paule sans macreuse Ã beefsteack et sans jarret  caparaÃ §on avec flanchet  macreuse Ã beefsteack  jarret avant .  'macreuse cartons  'jarret avant' cartons The meat shall be packed in cartons measuring 600 x 300 x 1 80 mm and weighing about 800 g . The cartons shall be fastened with a double hoop. The cartons shall be lined with a 5/ 100 mm thick sheet of polyethylene of a quality suitable for wrapping food . Each piece of meat in the 'A', 'macreuse' and 'jarret avant' cartons shall be individually wrapped in polyethylene. The net weight per carton shall not exceed 30 kg. (b) Trimming : Trimming shall be done in such a way as to obtain boned meat with visible fat not exceeding :  4 % on the lean parts ,  18 % on the caparaÃ §on . Trimming shall have removed :  all the main fatty tissue,  the big nerves and most of the skin , tendons and fascia in particular :  on the shoulder : all the main tendinous parts of the lower part of the shoulder,  on the 'collier' and the ' train de cotes' : the main tendons of the collier and the 'basse cote '. 2. Hindquarter meat Meat from boned hindquarters cut at the eight rib . (a) Packaging : The cut comprises ten types of products packaged separately :  filet,  faux-filet (cut at third rib),  rumsteack (and its anguillette),  tende de tranche (interior of the topside (globe)),  tranche grasse (front part of the topside),  gÃ ®te-noix (external rear part of the topside),  bavette du flanchet and bavette d aloyau,  entrecote (five ribs),  boulte de gÃ ®te or nerveux de gÃ ®te ,  jarret arriÃ ¨re . 25. 4. 81 Official Journal of the European Communities No L 113/9 The meat shall be packed in cartons measuring 600 x 300 x 180 mm, weighing about 800 g. The cartons shall be fastened with a double hoop. The cartons shall be lined with a 5/ 100 mm thick sheet of polyethylene of a quality suitable for wrapping food. Each piece of meat shall be individually wrapped in polyethylene . The net weight per carton shall not exceed 30 kg. (b) Trimming : Trimming shall have eliminated the main fatty tissue :  the 'entrecote' (five ribs) must be separated from the 'faux-filet' at the tenth rib ;  the top of the rib shall be removed from the 'entrecote ' ;  the big nerve shall be removed from the 'entrecote' and the 'faux-filet' ;  the 'tranches grasses' shall be without connecting tissue ;  the 'bavettes shall be cleaned. B. FOR IRELAND  cube rolls, fillets, striploins, insides, outsides, knuckles, rumps, shins and shanks shall be whole and trimmed of fat. Each of these products shall be wrapped individually in polyethy ­ lene sheets and packed in cardboard containers at varying gross weights not exceeding 28-5 kg,  plates and flanks and forequarters (excluding cube rolls and briskets) shall be packed as a solid pack in cardboard containers lined with a polyethylene sheet at maximum 28-5 kg gross per pack,  brisket must be layer packed, that is a sheet of polyethylene shall be placed between each layer of brisket in cardboard containers lined with a polyethylene sheet where varying gross weight does not exceed 28-5 kg per container,  the average tare weight of the container shall be 1 000 g. No L 113/ 10 Official Journal of the European Communities 25 . 4. 81 ANNEXE II  ANHANG II  ALLEGATO II  BIJLAGE II  ANNEX II  BILAG II  Ã APAPTHMA II Liste des lots de viandes bovines dÃ ©sossÃ ©es, congelÃ ©es et stockÃ ©es en France dans les entre ­ pÃ ´ts suivants Aufstellung des gefrorenen Rindfleischs ohne Knochen, das in den nachfolgenden KÃ ¼hlhÃ ¤usern in Frankreich lagert Elenco delle partite di carni bovine disossate e congelate, immagazzinate in Francia nei tr depositi sotto indicati Lijst van de partijen bevroren rundvlees zonder been die in de onderstaande vrieshuizen zijn opgeslagen in Frankrijk List of lots of frozen boned beef stored in France in the following warehouses  i Fortegnelse over portier af frosset udbenet oksekÃ ¸d, der er oplagret i Frankrig fÃ ¸lgende steder Ã Ã ±Ã Ã ¬Ã »Ã ¿Ã ³Ã ¿Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã ²Ã ¿Ã µÃ ¯Ã ¿Ã Ã ºÃ Ã ­Ã ±Ã Ã ¿Ã  Ã ¬ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿Ã , Ã ºÃ ±Ã Ã µÃ Ã Ã ³Ã ¼Ã ­Ã ½Ã ¿Ã Ã ºÃ ±Ã ¯ Ã ¬ÃÃ ¿Ã ¸Ã µÃ ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¼Ã ­Ã ½Ã ¿Ã Ã Ã Ã ® Ã Ã ±Ã »Ã »Ã ¯Ã ± Ã Ã Ã ¯Ã  Ã ¬Ã ºÃ Ã »Ã ¿Ã Ã ¸Ã µÃ  Ã ¬ÃÃ ¿Ã ¸Ã ®Ã ºÃ µÃ  Les quantites sont exprimÃ ©es en kilogrammes au moment de la mise en stock Die Mengen sind in Kilogramm Einlagerungsgewicht angegeben I quantitativi sono espressi in chilogrammi all'atto dell'immagazzinamento Het gewicht bij inslag van de partijen is aangegeven in kilogram Quantities are expressed in kilograms at the time of placing in stock Msengde udtrykkes i kilogram pi oplagringstidspunktet Oi ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  Ã ­Ã ºÃ Ã Ã ¬Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ ai Ã Ã ¹Ã »Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Kara Ã Ã ® Ã Ã Ã ¹Ã ³Ã ¼Ã ® Ã Ã ®Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  A B C D E F G 1 59 550 43 539 7 587 5 900 6 828 15 284 17 267 2 3 164 1 928 369 309 350 722 907 3 5 724 3 427 673 537 611 1 331 1 638 4 62 336 36 675 7 283 6 023 6 577 13 863 17 765 5 11 734 9 232 1 484 1 146 1 384 3 090 3 345 6 1 778 1 409 233 175 221 539 540 7 4 870 3 753 602 490 587 1 291 1 412 8 5 009 3 558 609 470 600 1 291 1 498 9 22 863 17 949 2 948 2 494 2 754 6 073 6 727 10 5 272 4 119 650 503 610 1 323 1 610 11 44 211 35 802 5 933 4 324 5 204 11 529 13 873 12 17 773 14 377 2 188 1 901 2 067 4 700 5 234 13 19 242 14 792 2511 1 924 2 174 5 020 5 581 14 3 124 2311 373 305 364 811 923 15 5 940 4 544 766 575 694 1 592 1 841 16 734 569 85 53 81 173 211 17 273 187 34 27 32 69 80 18 14 766 10 257 1 799 1 454 1 645 3 853 4318 19 26 810 20 455 3 386 2 651 3 164 7 111 8 328 20 2 388 1 696 284 229 289 656 719 21 34 327 26 267 4 421 3 339 4 174 9 195 10 979 22 6 551 4 859 858 576 752 1 749 1 839 23 24 316 18 202 3 070 2 626 2 924 6 062 7 209 24 1 147 815 143 113 135 277 344 25 4 448 2 991 549 462 520 1 114 1 387 26 17 100 13 264 2319 1 655 2 007 4 627 5 735 27 29 597 22 950 3 743 2 864 3 457 7 924 9413 28 3 051 1 935 388 294 353 757 922 29 556 389 65 43 62 125 148 438 564 322 251 55 353 43 452 50 620 112 151 131 793 25 . 4. 81 Official Journal of the European Communities No L 113/ 11 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 H I J K L M N 20 844 13 194 18 675 5 951 10317 5 131 5 382 1 118 683 963 290 495 279 279 1 962 1 193 1 594 533 891 466 473 21 337 13314 18 259 5 607 9 743 5 437 5314 4 338 2613 3 799 1 1 77 2 020 1 001 1 07 1 651 400 554 194 259 150 170 1 768 1 080 1 516 495 809 412 447 1 826 1 111 1 581 549 832 427 461 8 721 5417 7 692 2 336 4 139 2 061 2213 1 927 1 198 1 712 505 922 485 493 16816 10 229 14 743 4718 8 012 3 931 4 020 6 564 4 093 5812 1 656 2 925 1 600 1 642 7 007 4 389 6 233 1 783 3 430 1 717 1 847 1 132 686 1 009 307 539 350 286 2 243 1 336 1 919 579 1 064 536 548 250 157 213 68 107 61 64 98 62 83 . 26 41 25 26 5 225 3 205 4 518 1 456 2 503 1 240 1 323 9 695 5 979 8 435 2 735 4 653 2 370 2 467 894 540 743 227 414 210 212 12 534 7 871 10 789 3 490 6019 3 207 3 227 2 433 1 475 2 242 628 1 156 582 602 8 881 5 571 7 979 2 292 4 093 2 164 2 252 442 269 359 108 211 102 104 1 641 1 026 1 372 424 734 409 395 6 663 4 090 5 734 1 732 2 725 1 630 1 652 11 013 6 840 9 473 2 626 3913 2 738 2 697 1 300 703 1010 291 477 279 279 205 119 185 86 120 53 54 Total 159 528 98 843 139 196 42 869 73 563 39 053 40 000 collier, basses cÃ ´tes, Ã ©paule sans macreuse Ã beefsteak et sans jarret , caparaÃ §on avec flanchet . macreuse Ã ¤ beefsteak. jarret avant. filet . faux filet . A : B : C : D : E : F : G : H : I : J : K : L : M : N : rumsteck . tende de tranche . tranche grasse . gÃ ®te-noix. bavettes de flanchet et d'aloyau. entrecote . boule de gÃ ®te ou nerveux de gÃ ®te , jarret arriÃ ¨re . No L 113/ 12 Official Journal of the European Communities 25 . 4 . 81 Code des 1 . Frigorifiques UEGF rue Georges Politzer 78190 Trappes 2 . Frigorifiques CEGF 2, rue d'Abbeville 80000 Amiens entrepÃ ´ts 16 . Frigorifique CEGF ZI sud de l'Aubier 72300 SablÃ ©-sur-Sarthe 17 . Frigorifique CEGF ville zone industrielle sud boulevard Pierre Lefaucheux 72025 Le Mans Cedex 18 . Frigorifique CEGF 63, rue AndrÃ © Boulle 41000 Blois 3 . Frigo Lille 2, rue Bernos 59020 Lille Five Cedex 4 . SICADA 19 . CEGF route d'Antran zone industrielle du Sanital 86100 Chatellerault rue du 60e RI 80470 Ailly-sur-Somme 5. Lisieux CEGF route de Grais 14100 Lisieux 6 . CEGF promenade des Ports 50003 Saint-LÃ ´ II 7 . Union Sofrial zone industrielle nord 61000 AlenÃ §on 20 . Entrepots frigorifiques rue Marcel Beau 79200 Parthenay 21 . Ã ts . Brechoire 86370 Vivonne 22. Frigorifique CEGF quai de Paludate 33076 Bordeaux-Brienne Cedex 23 . Frigorifique STEF route de Conthe 15000 Aurillac 24. Frigorifiques de Moulins 1 , rue Taguin 8 . Sofrino abattoir municipal 14130 Villers-Bocage 9 . STEF zone industrielle de Graces 22203 Guingamp 03000 Moulins 10 . CEGF zone industrielle 56300 Pontivy 25 . Glacieres de Paris 5 , allÃ ©e Mesdames 03203 Vichy 26 . CEFAL 11 . CEGF rue Lucien Poulard 35600 Redon 12. STEF 21 , rue Marcel Merieux 69960 Corbas 27. Frigorifique CEGF zone industrielle 90400 Danjoutin 28 . Frigorifique CEGF ZI chemin de la Voie 51300 Vitry-le-FranÃ §ois 29 . Frigorifique CEGF 49, rue de Saint-Ã loi 57013 Metz II Cedex rue de Cuverville 22000 Saint-Brieuc 13 . Salaisons Kermene rue du Plenit 22330 CollinÃ ©e 14 . Frigorifique Sofrica boulevard Sully 85000 La Roche-sur-Yon 15. Frigorifique CEGF zone industrielle 49260 Montreuil-Bellay No L 113/ 1325 . 4 . 81 Official Journal of the European Communities ANNEXE III  ANHANG III  ALLEGATO III  B1JLAGE III  ANNEX III  BILAG III  Ã APAPTHMA III Liste des lots de viandes bovines dÃ ©sossÃ ©es, congelÃ ©es et stockÃ ©es en Irlande dans les entre ­ pÃ ´ts suivants Aufstellung des gefrorenen Rindfleischs ohne Knochen , das in den nachfolgenden KÃ ¼hlhÃ ¤usern in Irland lagert Elenco delle partite di carni bovine disossate e congelate, immagazzinate in Irlanda nei depositi sotto indicati Lijst van de partijen bevroren rundvlees zonder been die in de onderstaande vrieshuizen zijn opgeslagen in Ierland List of lots of frozen boned beef stored in Ireland in the following warehouses Fortegnelse over partier af frosset udbenet oksekÃ ¸d, der er oplagret i Irland fÃ ¸lgende steder KÃ ±Ã Ã ¬Ã »Ã ¿Ã ³Ã ¿ «; napri8rÃ ¸v 6oeiov&gt; KÃ Ã ­Ã ±Ã Ã ¿Ã  Ã ¬ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿Ã , Ã ºÃ ±Ã Ã µÃ ¨Ã Ã ³Ã ¼Ã ­Ã ½Ã ¿Ã Kai Ã ¬ÃÃ ¿Ã ¸Ã µÃ ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¼Ã ­Ã ½Ã ¿Ã Ã ¿Ã Ã ®Ã ½ lp&gt;.av5ia Ã ¿Ã Ã ¯Ã  Ã ¬Ã ºÃ Ã »Ã ¿Ã Ã ¸Ã µÃ  Ã ¬ÃÃ ¿Ã ¸Ã ®Ã ºÃ µÃ  Les quantitÃ ©s sont exprimÃ ©es en tonnes au moment de la mise en stock Die Mengen sind in Tonnen Einlagerungsgewicht angegeben I quantitativi sono espressi in tonnellate all'atto dell'immagazzinamento Het gewicht bij inslag van de partijen is aangegeven in ton Quantities are expressed in tonnes at the time of placing in stock Maengde udtrykkes i tons pa oplagringstidspunktet Oi ÃÃ ¿Ã Ã Ã ·Ã Ã µÃ  Ã ­Ã ºÃ Ã Ã ¬Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã  Kata Ã Ã ® Ã Ã Ã ¹Ã ³Ã ¼Ã ® Ã Ã ®Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ ºÃ Ã Ã µÃ Ã  Produits  Erzeugnisse  Prodotti  Produkten  Products  Produkt  Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± EntrepÃ ´ts  KÃ ¼hlhÃ ¤user -  Depositi frigoriferi  Vrieshuizen  Warehouses  Lagre  'Ã ÃÃ ¿Ã ¸Ã ®Ã ºÃ µÃ  1 2 3 4 5 6 7 8 9 10 11 12 13 Total Fillets 8 10 22 10 10 20 8 88 Striploins  57 88 193 372 34 20 48 42 10 90 4  958 Insides 42 52 111,5 17 107 10 3 8,5 40  130   521 Outsides 17 60 110 72 104 22 4 40 40 17 153 12 40 691 Knuckles  22 6 8 30 3 12 4 2 6 34 17 17 161 Rumps 18 14 46 17 34 8 10 22 24 4 74 14 18 303 Cube rolls  2 4 2 4 5   2 2 4 2  27 Plates/Flanks 34 18 34 85 68      34   273 Briskets 4 4 17 8 17  3 6 2 2 10 2 4 79 Forequarters 30 180 186 588 288     6 322 5 6 1 611 Shins/Shanks  17 34 34 34 34 34 17 17  33 17 17 288 153 426 646,5 1 046 1 058 116 86 155,5 179 47 904 73 110 5 000 1 . Frigoscandia Cold Store Ltd , Midleton , Co . Cork. 2. Autozero Cold Store Ltd, Barrow Road , Cabra West, Dublin 7 . 3 . Waterford Cold Store Ltd , Christendom, Ferrybank, Waterford . 4. Frigoscandia Cold Store Ltd , Belgard Road, Tallaght, Co. Dublin . 5 . Norish Food City Ltd, Lough Egish , Castleblaney, Co . Monaghan . 6 . Tunney Cold Store Ltd , Teehill , Clones , Co . Monaghan . 7 . Eirfreeze Cold Store Ltd, Bond Road, Dublin 3 . 8 . Cahir Cold Store Ltd, Cahir, Co . Tipperary . 9 . Slaney Cold Store Ltd , Ryland lower, Bunclody, Co . Wexford . 10 . North Connaught Farmers Cold Store Ltd , Deepwater Quay, Co . Sligo . 11 . Q.K. Cold Store Ltd, Carrolls Cross , Co. Waterford . 12 . North Kerry Co-op . Cold Store Ltd , Listowel , Co . Kerry . 13 . Amalgamated Meat Packers Ltd , Bagenalstown , Co . Carlow. No L 113/ 14 Official Journal of the European Communities 25 . 4 . 81 ANNEXE IV  ANHANG IV  ALLEGATO IV  BITLAGE IV  ANNEX IV  BILAG IV  Ã APAPTHMA IV Adresses des organismes d'intervention  Anschriften der Interventionsstellen  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  Addresses of the intervention agencies  Interventionsorganernes adresser  Ã Ã ¹Ã µÃ Ã ¸Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã  FRANCE : ONIBEV tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 TÃ ©l . : 538 84 00, TÃ ©lex : 260643 IRELAND Department of Agriculture Agriculture House Kildare Street Irl-Dublin 2 Tel . (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118